*604ORDER APPROVING SETTLEMENT AGREEMENT AND VACATING DECISION PREVIOUSLY PUBLISHED
JOHN J. WILSON, Bankruptcy Judge.
Upon considering the Motion of MAX ROUSE & SONS, INC. (“ROUSE”), for an order from this court decertifying and vacating its Memorandum of Decision dated March 5,1992, which decision was entered on March 11, 1992 and published as In re Specialty Plywood, Inc., 137 B.R. 960 (Bankr.C.D.Cal.1992) [“the Bankruptcy Court Decision”] as well as approving the terms of the Settlement Agreement entered into between ROUSE, the Debtor, Debtor’s counsel and approved by counsel for administrative claimant HIGH EQUITY PARTNERS, and good cause appearing, the court enters the following Order:
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the motion is granted; and
IT IS FURTHER ORDERED that the Settlement Agreement entered into between ROUSE, the Debtor, Debtor’s counsel and approved by counsel for administrative claimant HIGH EQUITY PARTNERS (Exhibit “2” to the Motion) is approved in its entirety; and
IT IS FURTHER ORDERED that Notice of the instant motion is deemed adequate and that all administrative creditors of this estate are bound by the proposed distributions set forth in the Settlement Agreement; and
IT IS FURTHER ORDERED that the Bankruptcy Court Decision be and hereby is vacated; and
IT IS FURTHER ORDERED that the Bankruptcy Court Decision is hereby decerti-fied and not be regarded as precedent and not be cited to or by a bankruptcy appellate panel, the United States Court of Appeals, or any district or bankruptcy court in the United States, either in briefs, oral argument, opinions, memoranda, or orders, except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.